                                                      One Grand Central Place | 60 East 42nd Street | 51st Floor
                                                                                    New York, New York 10165
                                                                          Tel 212-453-5900 | Fax 212-453-5959


                                                                                             Writer’s Direct Dial:
                                                                                       JEFFREY G. DOUGLAS
                                                                                                212-453-5927
                                                                                    JDouglas@fordharrison.com


                                         January 31, 2020



VIA ECF

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Flores Pablo v. Mendy’s Atrium LLC et al.
               Docket No. 19-cv-004458

Dear Judge Engelmayer:

         This firm represents Defendants in the above-referenced matter. We write jointly with
Plaintiff’s counsel to seek a five (5) day extension of time through February 5, 2020 to finalize and
file the settlement agreement in the above-referenced matter. The Parties have been working
diligently with each other and our respective clients to finalize and execute the settlement
agreement in this matter. We anticipate needing a few extra days to be able to finalize the
process. This is the Parties’ third and final request for an extension of time to submit the
settlement agreement in this matter. The Court granted the Parties’ previous requests. This
request does not impact any other dates in this matter.

       We thank the Court for its attention to this matter.

                                                  Sincerely,
                                                  s/ Jeffrey Douglas
                                                  JEFFREY G. DOUGLAS

JGD




                                    Granted. SO ORDERED.



                                     PaJA.�
                                  __________________________________
                                        PAUL A. ENGELMAYER 1/31/2020
                                        United States District Judge



                                                                    www.fordharrison.com | www.iuslaboris.com
